    Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ARIZONA




      United States of America,            No. CR-18-00422-PHX-SMB
                  Plaintiff,                   ORDER
      v.
       Michael Lacey, James Larkin,
Scott Spear, John Brunst, Andrew
Padilla, and Joy Vaught,
                  Defendants.




             DRAFT PRELIMINARY JURY INSTRUCTIONS




                                      Dated




                                      Susan Brnovich
                                      United States District Judge




                                       1
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 2 of 16




                                 DUTY OF JURY

      Jurors: You now are the jury in this case, and I want to take a few minutes to
tell you something about your duties as jurors and to give you some preliminary
instructions. At the end of the trial I will give you more detailed instructions that
will control your deliberations. When you deliberate, it will be your duty to weigh
and to evaluate all the evidence received in the case and, in that process, to decide
the facts. To the facts as you find them, you will apply the law as I give it to you,
whether you agree with the law or not. You must decide the case solely on the
evidence and the law before you. Perform these duties fairly and impartially. Do
not allow personal likes or dislikes, sympathy, prejudice, fear, or public opinion to
influence you. You should also not be influenced by any person’s race, color,
religion, national ancestry, or gender, sexual orientation, profession, occupation,
celebrity, economic circumstances, or position in life or in the community.
Unconscious biases are stereotypes, attitudes, or preferences that people may
consciously reject but may be expressed without conscious awareness, control, or
intention.   Like conscious bias, unconscious bias can affect how we evaluate
information and make decisions.




                                             2
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 3 of 16




             THE CHARGE—PRESUMPTION OF INNOCENCE

      This is a criminal case brought by the United States government. The United
States charges Defendants with conspiracy, violations of the Travel Act, and money
laundering. The charges against Defendants are contained in the indictment. The
charges against the defendant are contained in the indictment. The indictment simply
describes the charges the government brings against the defendant. The indictment
is not evidence and does not prove anything.
      Each defendant has pleaded not guilty to all the charges and is presumed
innocent unless the government proves that defendant guilty beyond a reasonable
doubt. In addition, each defendant has the right to remain silent and never has to
prove innocence or present any evidence.
      To help you follow the evidence, I will now give you a brief summary of the
elements of the crimes which the government must prove to make its case:


      Count 1 is conspiracy—the three elements of conspiracy are as follows:
      First, beginning in or around 2004, and ending on or about April 2018, there
was an agreement between two or more persons to commit at least one Travel Act
offense as charged in the indictment;
      Second, the defendant became a member of the conspiracy knowing of at least
one of its objects, and intending to help accomplish it and
      Third, on or after March 28, 2013, one of the members of the conspiracy
performed at least one overt act for the purpose of carrying out the conspiracy.

      Counts 2-51 are Travel Act counts—the two elements to support a Travel Act
conviction are as follows:
      First, the defendant used the used the mail or any facility in interstate
commerce with the intent to promote, manage, establish, carry on, or facilitate the
                                             3
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 4 of 16




promotion, management, establishment, or carrying on, of any business enterprise
involving prostitution offenses in violation of the laws of the State in which they are
committed; and
      Second, after doing so the defendant performed or attempted to perform an
act that did promote, manage, establish, carry on, or facilitate the promotion,
management, establishment, or carrying on, of any business enterprise involving
prostitution offenses.
      Further, you may find the defendants guilty of the Travel Act as charged in
Counts 2-51 of the indictment if the United States has proved each of the following
elements beyond a reasonable doubt:
      First, a member of the conspiracy committed the Travel Act offense as alleged
in that count;
      Second, the person was a member of the conspiracy charged in Count 1 of the
indictment;
      Third, the person committed the Travel Act offense alleged in furtherance of
the conspiracy;
      Fourth, the defendant was a member of the same conspiracy at the time the
offense charged in Counts 2-51 was committed; and
      Fifth, the offense fell within the scope of the unlawful agreement and could
reasonably have been foreseen to be a necessary or natural consequence of the
unlawful agreement.


      Count 52 is conspiracy to commit money laundering—the two elements of
money laundering conspiracy are as follows:
      First, beginning in or around 2004, and ending on or about April 2018, there
was an agreement between two or more persons to commit at least one crime alleged
in the money laundering conspiracy, and
                                              4
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 5 of 16




      Second, that the defendant became a member of the conspiracy knowing of at
least one of its objects and intending to help accomplish it.


      Counts 53-62 are concealment money laundering—the three elements of
concealment money laundering are as follows:
      First, the defendant conducted a financial transaction involving property that
represented the proceeds of promoting, managing, establishing, carrying on, or
facilitating the promotion, management, establishment, or carrying on, of any business
enterprise involving prostitution offenses.
      Second, the defendant knew that the property represented the proceeds of some
form of unlawful activity; and
      Third, the defendant knew that the transaction was designed in whole or in part
to conceal and disguise the nature, the location, the source, the ownership, or the
control of the proceeds of the specified unlawful activity.


      Counts 63-68 are international promotional money laundering—the two
elements of international promotional money laundering are as follows:
      First, the defendant transported money from a place in the United States to or
through a place outside the United States or to a place in the United States from or
through a place outside the United States; and
      Second, the defendant acted with the intent to promote the carrying on of the
specified criminal activity in the indictment.


      Counts 69-99 are transactional money laundering—the five elements of
transactional money laundering are as follows:
      First, the defendant knowingly engaged or attempted to engage in a monetary
transaction;
                                                 5
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 6 of 16




      Second, the defendant knew the transaction involved criminally derived
property;
      Third, the property had a value greater than $10,000;
      Fourth, the property was, in fact, derived from specified unlawful activity, that
is promoting or facilitating the promotion of any business enterprise involving
prostitution offenses; and
      Fifth, the transaction occurred in the United States.


      Counts 69-99 are transactional money laundering—the five elements of
transactional money laundering are as follows:
      First, the defendant knowingly engaged or attempted to engage in a monetary
transaction;
      Second, the defendant knew the transaction involved criminally derived
property;
      Third, the property had a value greater than $10,000;
      Fourth, the property was, in fact, derived from specified unlawful activity, that
is promoting or facilitating the promotion of any business enterprise involving
prostitution offenses; and
      Fifth, the transaction occurred in the United States.


      Count 100 is international concealment money laundering—the three
elements of international concealment money laundering are as follows:
      First, the defendant transported money from a place in the United States to or
through a place outside the United States;
      Second, the defendant knew that the money represented the proceeds of
promoting or facilitating the promotion of any business enterprise involving
prostitution offenses; and
                                             6
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 7 of 16




      Third, the defendant knew the transportation was designed in whole or in part
to conceal or disguise the nature, location, source, ownership, or control of the
proceeds of promoting or facilitating the promotion of any business enterprise
involving prostitution offenses.




                                           7
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 8 of 16




                              WHAT IS EVIDENCE

      The evidence you are to consider in deciding what the facts are consists of:

             (1)    the sworn testimony of any witness; and

             (2)    the exhibits which are received in evidence; and

             (3)    any facts to which the parties agree.


                           WHAT IS NOT EVIDENCE

      The following things are not evidence, and you must not consider them as
evidence in deciding the facts of this case:


             (1)    statements and arguments of the attorneys;


             (2)    questions and objections of the attorneys, (questions can be used
             only to give meaning to the witnesses answer);


             (3)    testimony that I instruct you to disregard; and


             (4)    anything you may see or hear when the court is not in session
             even if what you see or hear is done or said by one of the parties or by
             one of the witnesses.




                                               8
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 9 of 16




               DIRECT AND CIRCUMSTANTIAL EVIDENCE

      Evidence may be direct or circumstantial. Direct evidence is a physical
exhibit or the testimony of a witness who saw, heard, touched, smelled, or otherwise
actually perceived an event. Circumstantial evidence is proof of a fact or facts from
which the existence of another fact may be determined.


      You are to consider both direct and circumstantial evidence. Either can be
used to prove any fact. The law makes no distinction between the weight to be given
to either direct or circumstantial evidence. It is for you to decide how much weight
to give to any evidence.


                           RULING ON OBJECTIONS
      Admission of evidence in court is governed by rules of law. I will apply those
rules and resolve any issues that arise during the trial concerning the admission of
evidence.
      If an objection to a question is sustained, you must disregard the question and
you must not guess what the answer to the question might have been. If an exhibit is
offered into evidence and an objection to it is sustained, you must not consider that
exhibit as evidence. If testimony is ordered stricken from the record, you must not
consider that testimony for any purpose.
      Do not concern yourselves with the reasons for my rulings on the admission
of evidence. Do not regard those rulings as any indication from me of the credibility
of the witnesses or the weight you should give to any evidence that has been
admitted.




                                             9
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 10 of 16




                       CREDIBILITY OF WITNESSES
       In deciding the facts in this case, you may have to decide which testimony to
believe and which testimony not to believe. You may believe everything a witness
says, or part of it, or none of it.

      In considering the testimony of any witness, you may take into account:

            (1) the witness’s opportunity and ability to see or hear or know the
            things testified to;

            (2)    the witness’s memory;

            (3)    the witness’s manner while testifying;

            (4)    the witness’s interest in the outcome of the case, if any;

            (5)    the witness’s bias or prejudice, if any;

            (6)    whether other evidence contradicted the witness’s testimony;

            (7) the reasonableness of the witness’s testimony in light of all the
            evidence; and

            (8)    any other factors that bear on believability.

      The weight of the evidence as to a fact does not necessarily depend on the
number of witnesses who testify about it. What is important is how believable the
witnesses are, and how much weight you think their testimony deserves.




                                            10
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 11 of 16




              CONDUCT OF THE JURY – THE ADMONITION

      I will now say a few words about your conduct as jurors, which I will call
the Admonition.

      First, always wear your juror badge in and around the courthouse so that
everyone will know you are on a jury.

      Second, keep an open mind throughout the trial, and do not decide what the
verdict should be until you and your fellow jurors have completed your
deliberations at the end of the case.

      Third, because you must decide this case based only on the evidence
received in the case and on my instructions as to the law that applies, you must not
be exposed to any other information about the case or to the issues it involves
during the course of your jury duty. Thus, until the end of the case or unless I tell
you otherwise:

             Do not communicate with anyone in any way and do not let
      anyone else communicate with you in any way about the merits of the
      case or anything to do with it. This includes discussing the case in
      person, in writing, by phone or electronic means, via email, via text
      messaging, or any Internet chat room, blog, website or application,
      including but not limited to Facebook, YouTube, Twitter, Instagram,
      LinkedIn, Snapchat, or any other forms of social media. This applies
      to communicating with your fellow jurors until I give you the case for
      deliberation, and it applies to communicating with everyone else
      including your family members, your employer, the media or press,
      and the people involved in the trial, although you may notify your
      family and your employer that you have been seated as a juror in the
      case, and how long you expect the trial to last. But, if you are asked
      or approached in any way about your jury service or anything about
      this case, you must respond that you have been ordered not to discuss
      the matter and to report the contact to the court.

              Because you will receive all the evidence and legal instruction
      you properly may consider to return a verdict: do not read, watch, or
      listen to any news or media accounts or commentary about the case or
      anything to do with it[, although I have no information that there will
      be news reports about this case]; do not do any research, such as
                                             11
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 12 of 16




      consulting dictionaries, searching the Internet or using other reference
      materials; and do not make any investigation or in any other way try
      to learn about the case on your own. Do not visit or view any place
      discussed in this case, and do not use Internet programs or other
      devices to search for or view any place discussed during the trial.
      Also, do not do any research about this case, the law, or the people
      involved—including the parties, the witnesses, or the lawyers—until
      you have been excused as jurors. If you happen to read or hear
      anything touching on this case in the media, turn away and report it to
      me as soon as possible.

              The lawyers and parties have been given the same instruction about
      not speaking with you jurors, so do not think they are being unfriendly to
      you. When you go home tonight and family and friends ask what the case is
      about, remember you cannot speak with them about the case. All you can
      tell them is that you are on a jury, the estimated schedule for the trial and
      that you cannot talk about the case until it is over.

       These rules protect each party’s right to have this case decided only on
evidence that has been presented here in court. Witnesses here in court take an
oath to tell the truth, and the accuracy of their testimony is tested through the trial
process. If you do any research or investigation outside the courtroom, or gain any
information through improper communications, then your verdict may be
influenced by inaccurate, incomplete, or misleading information that has not been
tested by the trial process. Each of the parties is entitled to a fair trial by an
impartial jury, and if you decide the case based on information not presented in
court, you will have denied the parties a fair trial. Remember, you have taken an
oath to follow the rules, and it is very important that you follow these rules.

       A juror who violates these restrictions jeopardizes the fairness of these
proceedings and a mistrial could result that would require the entire trial process to
start over. If any juror is exposed to any outside information, please notify the
court immediately.

       At each break, I will not repeat this entire admonition, I will probably refer
to it by saying “please remember the admonition” or something like that.
However, even if I forget to make reference to it, remember that the admonition
applies at all times during the trial.



                                             12
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 13 of 16




                  NO TRANSCRIPT AVAILABLE TO JURY

      At the end of the trial you will have to make your decision based on what you
recall of the evidence. You will not be given a written transcript of any testimony.
You should pay close attention to the testimony as it is given.

                                TAKING NOTES

      If you wish, you may take notes to help you remember the evidence. If you
do take notes, please keep them to yourself until the end of trial when you and your
fellow jurors go to the jury room to decide the case. Do not let note-taking distract
you from being attentive. When you leave court for recesses, your notes should be
left in the jury room. No one will read your notes. After you have rendered your
verdict, Elaine will collect your notes and destroy them.


      Whether or not you take notes, you should rely on your own memory of the
evidence. Notes are only to assist your memory. You should not be overly influenced
by your notes or those of your fellow jurors.


            SEPARATE CONSIDERATION FOR EACH DEFENDANT
      Although the defendants are being tried together, you must give separate
consideration to each defendant. In doing so, you must determine which evidence in
the case applies to each defendant, disregarding any evidence admitted solely against
some other defendants. The fact that you may find one of the defendants guilty or
not guilty should not control your verdict as to any other defendants.




                                            13
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 14 of 16




                             QUESTIONS BY JURORS

      If at any time during the trial you have difficulty hearing or seeing something
that you should be hearing or seeing, or if you get into personal distress for any
reason, raise your hand and let me know.


      If you have any questions about parking, restaurants, or other matters relating
to jury service, feel free to ask one of the court staff. But remember that the
Admonition applies to court staff, as it does to everyone else, so do not try to discuss
the case with court staff.


      If you have a question about the case for a witness or for me, write it down,
but do not sign it. When the lawyers are done examining the witness, I will collect
any jury questions.


      If there is a question, the lawyers and I will discuss the question. The rules of
evidence or other rules of law may prevent some questions from being asked. If the
rules permit the question and the answer is available, an answer will be given at the
earliest opportunity. When we do not ask a question, it is no reflection on the person
submitting it. You should attach no significance to the failure to ask a question. I
will apply the same legal standards to your questions as I do to the questions asked
by the lawyers. If a particular question is not asked, please do not guess why or what
the answer might have been.




                                              14
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 15 of 16




                  BENCH CONFERENCES AND RECESSES

      From time to time during the trial, it may became necessary for me to take up
legal matters with the attorneys privately, either by having a conference at the bench
when the jury is present in the courtroom, or, by calling a recess.


      Please understand that while you are waiting, we are working. The purpose
of these conferences is not to keep relevant information from you, but to decide how
certain evidence is to be treated under the rules of evidence and to avoid confusion
and error.


      Of course, we will do what we can to keep the number and length of these
conferences to a minimum. I may not always grant an attorney’s request for a
conference. Do not consider my granting or denying a request for a conference as
any indication of my opinion of the case or what your verdict should be.




                                             15
     Case 2:18-cr-00422-SMB Document 1236-1 Filed 08/26/21 Page 16 of 16




                              OUTLINE OF TRIAL

      The next phase of the trial will now begin. First, each side may make an
opening statement. An opening statement is not evidence. It is simply an outline to
help you understand what that party expects the evidence will show. A party is not
required to make an opening statement.


      The government will then present evidence and counsel for the defendant may
cross-examine. Then, if the defendant chooses to offer evidence, counsel for the
government may cross-examine.


      After the evidence has been presented, I will instruct you on the law that
applies to the case and the attorneys will make closing arguments.


      After that, you will go to the jury room to deliberate on your verdict.




                                            16
